Jaggard, J.
(dissenting).
I respectfully dissent. The presumption in favor of the constitutionality of legislative action is strong. A statute should not be avoided, unless clearly necessary. The authorities do not impress me as compelling the decision that the law here in issue is unconsti*398tutional, although not all of them can be so substantially distinguished as to show that they do not hold it invalid.
Moreover, I am unable to perceive why the statute should not be upheld, because it excludes an illegitimate business. In effect it regards the defendant as a commercial parasite and prohibits existence. The facts justify that definition and prohibition.